DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotor frame with axial ventilation holes in slanted area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5,7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190181701) in view of Tsustumi et al. (US 2019/0241259).
	Regarding claim 1, Park teaches:
A motor (title) comprising: 
a support frame (400, Fig 8) including a first tubular part (411), 
a second tubular part (422), and 
a vent hole (radially inner apertures 423a in Fig 8), the second tubular part (422) disposed radially outside the first tubular part (411), the vent hole (423a) provided between the first and second tubular parts so as to extend in an axial direction (Fig 8); 
a stator (200) disposed radially outside the second tubular part (422), the stator supported by the second tubular part (Figs 3, 9); 
a bearing member (500) disposed inside and supported by the first tubular part (411, Fig 9); and 
a rotor (300) including a rotor frame (310, 311), 
a shaft (not labeled, but by numeral 200 in Fig 9), and 
a magnet (330), 
the rotor frame (310,311) disposed on a first side with respect to the support frame (400) in the axial direction (Fig 9), 
the shaft fixed to the rotor frame (310,311), the shaft attached in a rotatable manner to the support frame through the bearing member (500), 
the magnet (330) disposed radially outside the stator (200, Fig 3), the permanent magnet supported by the rotor frame (310,311).
Park does not tech the use of a permanent magnet.
Tsustumi et al. teaches the use of a permanent magnet (abstract), for the purpose of reducing weight.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Park to use a permanent magnet, as Tsustumi et al. teaches.
The motivation to do so is that it would allow one to reduce weight (para 12 of Tsustumi et al.).

Regarding claim 2/1, Park teaches wherein the first tubular part (411, Fig 8) includes a protruding portion protruding further than the second tubular part (422) to the first side in the axial direction.

Regarding claim 3/2, Park teaches wherein the first tubular part (411, Fig 8) includes a body (by 413), and the protruding portion protrudes from the body to the first side in the axial direction, the protruding portion less in outer diameter than the body (Fig 8 shows 411 being thinner than 413 in the radial direction).

Regarding claim 4/2, Park teaches wherein the bearing member (500) is supported inside the protruding portion (Fig 9).

Regarding claim 5/1, Park teaches wherein the rotor frame (310,311) includes a plurality of through holes (313a, Fig 7) arranged in a circumferential direction, and the plurality of through holes are disposed radially outside the vent hole (since Fig 8 shows both radially inner and outer vent holes 423a).

Regarding claim 7/1, Park teaches wherein the vent hole (423a, Fig 9) has a cross-sectional area gradually increasing to the first side in the axial direction at an end thereof disposed on the first side in the axial direction.

Regarding claim 8/1, Park teaches wherein the rotor (300) includes a boss part (311c, Fig 7, para 72) protruding from the rotor frame to the first side in the axial direction, and the boss part is configured to allow a propeller (30, Fig 3) to be attached thereto.

Regarding claim 9/1, Park teaches wherein the stator (200, Fig 4) includes a stator core (220) and a coil part (202) wound about the stator core.

Regarding claim 10/9, Park teaches wherein the coil part (202) further extends than the second tubular part (422, Fig 9) to the first side in the axial direction.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190181701) in view of Tsustumi et al. (US 2019/0241259) as applied to claim 5 above, and further in view of Imanishi et al. (US 10655685).
Regarding claim 6/5, Park teaches wherein the rotor frame (310, Fig 8) includes a slant portion (see annotated Fig 8 below) extending radially outward to approach a second side in the axial direction.
	Park does not teach wherein the plurality of through holes are provided in the slant portion.
Imanishi et al. discloses an apparatus wherein the plurality of through holes (41c, Fig 4) are provided in the slant portion (17b).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Park wherein the plurality of through holes (41c, Fig 4) are provided in the slant portion (17b), as Imanishi et al. discloses.
The motivation to do so is that it would allow one to reduce weight and cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834